DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because “the substrate” lacks proper antecedent basis. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 6-8 remain rejected under 35 U.S.C. 103 as being unpatentable over Weber (2009/0314619) 2nd embodiment shown in Figures 2A-4B, hereafter “Weber 2nd,” in view of Weber’s description of related art, hereafter “Weber 1st.”
Regarding claim 1, Weber 2nd discloses a dome-actuator structure (200) for use in a dome switch (¶ [Abstract]), the dome-actuator structure comprising: a substantially horizontal lower dome (206); an upper actuator portion (210 and 208) attached to the lower dome and that is positioned vertically over the lower dome such that depressing of the actuator portion operates to depress the lower dome (Fig. 2B); and a lateral arm (212) that couples the upper actuator portion to the lower dome, the lateral arm and the lower dome being formed from a common piece of material (Fig. 3), wherein the upper actuator portion comprises an actuation block (210).
However, Weber 2nd fails to disclose the actuation block made of plastic or synthetic material or made of natural or synthetic elastomer, fixed to the lateral arm.
Weber 1st teaches the dome can be made from plastic (¶ [0005]). Weber 2nd also teaches the dome (102), the actuator (104), the platform (106) and the arm (108) are all integrally formed from a common piece of material (¶ [0027]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Weber 2nd’s device according to known methods to incorporate the teachings of Weber 1st to use a known material for the actuation block in order to achieve the desired feedback force and simplify the assembly process. 
Regarding claim 3, Weber 2nd further teaches the actuation block comprises one or more of the following: a first upper actuation face for acting thereon along a substantially vertical downwards direction (Figures 2A-2B).
Regarding claim 6, Weber 2nd further teaches the lateral arm is connected to a peripheral edge of the lower dome by a connection allowing a pivoting of the lateral arm and of the actuation block around a lower and substantially horizontal pivoting axis (Figures 2A-2B).
Regarding claim 7, Weber 2nd further teaches the lateral arm is connected to a peripheral edge of the lower dome by means of one radial connecting tab (the tab between 212 and 206).
Regarding claim 8, Weber 2nd further teaches the one radial connecting tab extends between a peripheral edge of the lower dome and a lower end of the lateral arm (Fig. 4B).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Weber  in view of Le (US 2016/0042885).
Regarding claim 4, Weber teaches most of the claim limitations except for the lateral arm is substantially rectilinear; and the actuation block is arranged at a vertical upper portion of the lateral arm, and extends horizontally over the lower dome.
Le teaches a switch device in which the lateral arm (A03) is substantially rectilinear; and the actuation block (A01) is arranged at a vertical upper portion of the lateral arm, and extends horizontally over the lower dome (A02, Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Weber 2nd’s device according to known methods to incorporate the teachings of Le to employ a known structure in the device in order to achieve the desired stroke height for actuating the switch. 
Regarding claim 5, the combination of Weber and Le further teaches the lateral arm extends vertically (Fig. 1 of Le).

Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Weber in view of Sharrah et al. (US 7,652,216) hereafter “Sharrah”.
Regarding claim 9, Weber teaches most of the claim limitations except for the dome actuator structure comprising another radial connecting tab.
Sharrah teaches a switch in which the dome actuator structure (150) comprising multiple radial connecting tabs (154, Fig. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Weber’s device according to known methods to incorporate the teachings of Sharrah to employ a different structure for the dome in order to provide additional mounting surfaces for attaching the dome to the lower assembly.  
Regarding claim 10, the combination of Weber and Sharrah further teaches the one and the other radial connecting tabs are diametrically opposed (Fig. 2 of Sharrah).
Regarding claim 11, the combination of Weber and Sharrah further teaches each radial connecting tab has a flat horizontal underside for extending over a facing portion of the upper face of a substrate (Fig. 2 of Sharrah).
Regarding claim 12, the combination of Weber and Sharrah further teaches the undersides of the one and other radial connecting tabs are coplanar (Fig. 2 of Sharrah).
Regarding claim 13, the combination of Weber and Sharrah further teaches the lower dome comprises a central dome-shaped portion (152 of Sharrah) having a periphery, and at least two peripheral branches radially and downwardly extending from the periphery of the central dome-shaped portion; and each radial connecting tab (154 of Sharrah) extends from the radial peripheral edge of an associated peripheral branch (Fig. 2 of Sharrah).
Regarding claim 14, the combination of Weber and Sharrah further teaches the lower dome comprises four peripheral branches extending, radially and downwardly, from the periphery of the central dome-shaped portion and that are distributed angularly at ninety degrees (Fig. 2 of Sharrah).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Weber in view of Kudrna et al. (US 2014/0027254) hereafter “Kudrna”.
Regarding claim 15, Weber teaches most of the claim limitations except for the lower dome is fixed on the upper face of the substrate by gluing or soldering.
Kudrna teaches a keypad structure and suggests the dome (606) is fixed on the substrate by gluing or soldering (¶ [0042]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Weber’s device according to known methods to incorporate the teachings of Kudrna to employ a known technique for connecting different components together in order to provide a reliable bond between the two surfaces.

Response to Arguments
Applicant’s arguments 08/15/2022 have been fully considered but are not persuasive.  Regarding claim 1, the claim language does not specify if the two components are integrally formed.  The term “fixed” does not necessarily imply that the two elements are formed as one piece. Therefore the current arguments do not overcome the rejection of claim 1. 

Allowable Subject Matter
Claims 2, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the prior art fails to disclose or teach the actuation block is molded over the lateral arm.
Regarding claim 16, the prior art fails to disclose or teach the lateral arm is formed of a metal. 
Regarding claim 17, the prior art fails to disclose or teach the actuation block comprises a receiving slot; and the lateral arm is press fit within the receiving slot.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAN MALAKOOTI whose telephone number is (571)270-0496.  The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached at (571) 272-2009.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IMAN MALAKOOTI/           Examiner, Art Unit 2833                                                                                                                                                                                             

/renee s luebke/Supervisory Patent Examiner
Art Unit 2833